Citation Nr: 1309700	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-40 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to September 21, 2007 for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to September 1969.  The Veteran died in June 1981 and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, in pertinent part, the RO granted entitlement to service connection for the cause of the Veteran's death, effective from September 21, 2007.  The appellant disagreed with the effective date of the grant of service connection for the cause of the Veteran's death and this appeal ensued.  

The appellant testified at a personal hearing before a Decision Review Officer (DRO) at the RO in March 2011.  A transcript of her testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in June 1981 with a primary cause of death listed as respiratory failure, due to or as a consequence of lung and pleural metastases, due to or a consequence of metastatic osteogenic sarcoma.  

2.  The claims file shows that the appellant's claim for burial benefits was granted in July 1981.

3.  The appellant's December 1985 initial claim for Dependency and Indemnity Compensation, which was received at the RO more than 2 years following the Veteran's death, was denied in a December 1985 unappealed rating decision.

4.  The appellant timely appealed a December 1987 RO decision denying entitlement to DIC based on service-connected death because new and material evidence had not been received to reopen the previously denied claim; however, in a written statement dated in November 1988, the appellant withdrew her appeal to the Board as to the issue of whether new and material evidence had been received to reopen a previously denied claim of entitlement to the cause of the Veteran's death.  

5.  In a January 1998 decision, the Board denied the appellant's May 1989 claim to reopen a previously denied claim of service connection for the cause of the Veteran's death.  

6.  In an unappealed September 2003 rating decision, the RO denied the appellant's claim of service connection for the cause of the Veteran's death because new and material evidence had not been received to reopen the previously denied claim.  

7.  There is no evidence of record, dated between September 2003 and September 21, 2007, that could reasonably be construed as a claim, formal or informal, of service connection for the cause of the Veteran's death.

8.  The appellant's most recent claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death was received at the RO on September 21, 2007, several years after the Veteran's death.  

9.  The grant of service connection for the cause of the Veteran's death is based on a competent medical nexus opinion linking the Veteran's presumed in-service herbicide exposure to his death-causing osteogenic sarcoma; service connection on a presumptive basis pursuant to 38 C.F.R. § § 3.307, 3.309(3) has not been established because the competent and probative medical evidence of record establishes that the Veteran's cancer is an osteosarcoma and not a soft tissue sarcoma.


CONCLUSIONS OF LAW

1.  The December 1985, December 1987, and September 2003 RO rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1104 (2012).

2.  The Board's January 1998 decision is final.  38 U.S.C.A. § 7104 (West 2002); 38. C.F.R. §§ 3.104, 20.1100 (2012).

3.  The criteria for an effective date prior to September 21, 2007 for the grant of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.400, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In September 2007, the appellant most recently requested to reopen her previously denied claim of service connection for the cause of the Veteran's death.  In response, the RO issued an initial pre-adjudicatory duty-to-assist letter to the appellant in January 2008.  The claim was initially denied in a July 2008 rating decision, but was subsequently reopened and granted pursuant to a November 2008 rating decision.  In that decision, the RO granted service connection for the cause of the Veteran's death, effective from September 21, 2007, the date on which the RO received the appellant's most recent claim to reopen.  

With regard to the claim for an earlier effective date for the grant of service connection for the cause of the Veteran's death, this is a downstream issue flowing from the initial grant of the underlying claim.  Here, the appellant is challenging the effective date assigned for the grant of service connection for the cause of the Veteran's death following entitlement to it.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before the effective date for the grant of service connection for the cause of the Veteran's death was assigned was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, the RO provided the appellant with all the necessary law and regulations pertaining to the assignment of effective dates in the Statement of the Case, issued in October 2009.  The appellant, with the help of her accredited representative, provided testimony in support of her appeal at a Decision Review Officer hearing in March 2011, and the case was readjudicated via a March 2011 Supplemental Statement of the Case (SSOC).  In addition to the appellant's actual knowledge of what is necessary to substantiate a claim for an earlier effective date, the appellant has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The appellant has not alleged any prejudice with regard to notices provided to her with respect to the claim on appeal.

VA has obtained service treatment records, assisted the appellant in obtaining evidence to the extent possible, and has afforded the appellant an opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and the appellant has not contended otherwise.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the appellant's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim with regard to the proper effective date for the grant of service connection for the cause of the Veteran's death.

II.  Effective Date - Service Connection for Cause of Death

The appellant seeks an effective date prior to September 21, 2007 for the grant of service connection for the cause of the Veteran's death.  

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a).  Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

38 C.F.R. § 3.400(c)(2) clarifies that the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within 1 year after the date of death; otherwise, it is the date of receipt of claim.  

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

As is relevant here, if a veteran was exposed to an herbicide agent during active military service, the following diseases shall be service-connected, subject to the requirements of 38 C.F.R. § 3.307(a), even if there is no record of such disease during service:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, all chronic B-cell leukemias, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2012).  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29  (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The appellant essentially argues that the Veteran's death-causing osteosarcoma should be considered as a soft-tissue sarcoma; or, in the alternative, she argues that the osteosarcoma contained a soft-tissue component, or metastasized from a soft-tissue primary.  

An exception to the general rule for establishing effective dates exists for an award of DIC benefits based on a veteran's death due to a "covered herbicide disease."  See Nehmer v. United States Veterans Admin., 284 F.3d 1158 (9th Cir.2002); Nehmer v. United States Veterans Admin., 32 F.Supp.2d 1175 (N.D.Cal.1999); Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N.D.Cal.1989).

Nehmer was a class action lawsuit in which Vietnam veterans and their survivors brought suit against the Veterans Administration alleging failure to comply with the Dioxin and Radiation Exposure Compensation Standards Act in promulgating regulations governing entitlement to compensation for diseases claimed to be caused by exposure to Agent Orange.  In May 1989, the U.S. District Court for the Northern District of California voided all denials of Agent Orange claims based on a regulation that had became effective on September 25, 1985.  Nehmer, 712 F. Supp. at 1409 (Nehmer I).  The District Court later clarified this ruling, holding that the covered claims were those in which the disease or cause of death was later found to be service connected under valid regulations.  Nehmer, 32 F. Supp. 2d at 1183 (Nehmer II).  In May 1991, the government and Nehmer plaintiffs stipulated that VA would readjudicate any claim denials voided by the Nehmer I holding.  Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined to include a Vietnam veteran who has a covered disease or a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816.  A "covered herbicide disease" is defined by regulation as "a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002[,] pursuant to the Agent Orange Act of 1991."  38 C.F.R. § 3.816(b)(2).  For example, although certain disorders, such as chronic lymphocytic leukemia (CLL) was not specifically named in the regulation, CLL was added to the list of diseases in October 2003.  In an April 2006 decision, the U.S. District Court for the Northern District of California held that the provisions of the Nehmer class action suit also applied to disability or death claims based on CLL, thus entitling those who met the eligibility requirements to claim retroactive benefits.  Nehmer v. United States Veterans Admin., No. CV-86-6160 (N.D. Cal. Apr. 28, 2006); see 68 Fed. Reg. 59540-59542 (Oct. 16, 2003).

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to DIC benefits, and DIC had been previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as provide for in 38 C.F.R. § 3.816(d)(3).  38 C.F.R. § 3.816(d)(1) (2012).  If a claim for DIC benefits "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death," the effective date for the award of DIC will be the date of such a claim or the date the disability arose, whichever is later, unless the claim was received within one year from the date of the veteran's death, in which case the effective date will be "the first day of the month in which the death occurred."  38 C.F.R. § 3.816(d)(2),(3).  

Accordingly, the effective date of a grant of compensation, DIC, or pension benefits that is awarded pursuant to any liberalizing law cannot be earlier than the effective date of the law.  38 C.F.R. § 3.114(a).  In this regard, if a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or upon the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).

The undisputed facts in this case show that the Veteran served on active duty from August 1966 to September 1969, with service in Vietnam.  He is therefore presumed to have been exposed to Agent Orange during service; and, according to his spouse, his exposure was extensive.  The Veteran died in June 1981 at the age of 34 and his death certificate indicates that the primary cause of death listed was respiratory failure, due to or as a consequence of lung and pleural metastases, due to or a consequence of metastatic osteogenic sarcoma.  

Service connection for the cause of the Veteran's death has been established, effective from September 21, 2007, the date on which the most recent claim was received at the Regional Office.  The appellant argues that an earlier effective date is warranted based on VA laws and regulations governing diseases that are presumed to be caused by in-service herbicide exposure.  More specifically, the appellant believes that her late husband's cause of death was due, at least in part, to a soft-tissue sarcoma, one of the enumerated diseases subject to service connection on a presumptive basis for Veteran's who served in Vietnam during the Vietnam War era.  

The appellant has attempted to establish service connection on this basis since 1985.  The Veteran's death certificate shows that he died in June 1981 with a primary cause of death listed as respiratory failure, due to or as a consequence of lung and pleural metastases, due to or a consequence of metastatic osteogenic sarcoma.  At the time of the Veteran's death, the appellant submitted a claim for burial benefits, which was granted in July 1981.  The appellant's first DIC claim was received at the RO in December 1985, more than 2 years following the Veteran's death.  That claim was denied in a December 1985 rating decision.  As the December 1985 rating decision was not appealed, the decision became final.  

The appellant requested to reopen her DIC claim in September 1987.  The claim was denied in a December 1987 RO decision because new and material evidence had not been received to reopen the previously denied claim.  The appellant timely appealed that determination; however, in a written statement dated in November 1988, the appellant withdrew her appeal to the Board as to the issue of whether new and material evidence had been received to reopen a previously denied claim of entitlement to the cause of the Veteran's death.  Thus, the December 1987 rating decision became final.

In May 1989, the appellant requested to reopen her DIC claim.  In a June 1994 decision, the RO denied the claim, explaining that the Veteran's cause of death, osteosarcoma, was not one of the enumerated diseases for which service connection was established on a presumptive basis.  The Veteran timely appealed to the Board, and in a January 1998 decision, the Board denied the appellant's May 1989 claim to reopen a previously denied claim of service connection for the cause of the Veteran's death.  The January 1998 Board decision is final.  

In an unappealed September 2003 rating decision, the RO denied the appellant's February 2003 claim of service connection for the cause of the Veteran's death because new and material evidence had not been received to reopen the previously denied claim.  The September 2003 rating decision is final.  

To the extent that the appellant is contesting that the effective date of award of service connection for the cause of death should be retroactive to June 1981, the date of the Veteran's death, or to the date of any of her prior finally denied claims for DIC benefits, she is making a free-standing claim for an earlier effective date.  This is expressly prohibited by jurisprudential precedent.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

The appellant's most recent claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death was received at the RO on September 21, 2007.  To support her claim, the appellant submitted competent medical opinions from two specialists who opined that the Veteran's death from osteosarcoma was more likely than not due to his presumed in-service Agent Orange exposure.  The RO issued a rating decision in November 2008 which granted service connection for the cause of the Veteran's death, effective from September 21, 2007, the date her claim to reopen was received.  Entitlement to service-connection for the cause of the Veteran's death is not factually ascertainable prior to that date because there is no competent medical evidence of record dated prior to September 21, 2007 indicating a relationship between the in-service Agent Orange exposure and the cause of the Veteran's death from osteosarcoma.  

The grant of service connection for the cause of the Veteran's death is not based on a presumption of service connection under 38 C.F.R. § 3.307, due to a disease listed under 3.309(e); but rather, the grant of service connection for the cause of the Veteran's death is based on a competent medical nexus opinion linking the Veteran's presumed in-service herbicide exposure to his death-causing osteogenic sarcoma; service connection on a presumptive basis has not been established.  
In other words, the appellant's claim was granted on the basis of direct causation not on a presumptive basis.  That is, the grant was based on a medical nexus opinion linking the Veteran's presumed in-service Agent Orange exposure to his osteogenic sarcoma.  More specifically, in a May 2008 competent and probative medical opinion, a private orthopedic surgeon reviewed the Veteran's records, and essentially opined that the Veteran's exposure to Agent Orange more likely than not had a causative effect on the Veteran's disease process, and resultant death.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Significantly, however, the appellant argues that service connection should have been awarded based on the presumption that soft-tissue sarcomas are caused by Agent Orange exposure; and as such, the appellant maintains that an earlier effective date is warranted based on Nehmer and its implementing regulation at 38 C.F.R. § 3.816.  

Given that all prior rating decisions denying the claim of service connection for the cause of the Veteran's death have become final, and given the finding that a competent medical nexus between the Veteran's presumed Agent Orange exposure and his death-causing osteosarcoma was not factually ascertainable prior to September 21, 2007, the date of the most recent claim to reopen, the only way to establish entitlement to an earlier effective date in this case, based on this rating decision (November 2008), is to establish entitlement through the presumption under 38 C.F.R. §§ 3.307, 3.309 and Nehmer.

According to the May 2008 medical opinion, Dr. M, a private orthopedic surgeon, opined that there was more likely than not a causative or exacerbating effect secondary to the Agent Orange exposure on his disease process.  In providing this opinion, the surgeon referred to the Veteran's cancer at the right distal fibula (right ankle) as having a rather large malignant soft tissue (extra-osseous) mass at presentation, as noted on an August 1980 x-ray report which has been associated with the claims file.  Also, in providing his opinion, Dr. M stated that osteogenic sarcoma and soft tissue sarcoma "are more clinically related than unrelated," and seemed frustrated by the fact that VA has specifically included soft-tissue sarcoma on the list of presumptive diseases associated with herbicide exposure in Vietnam; whereas osteogenic sarcoma has been specifically left off this list.  

While it would appear from Dr. M's May 2008 opinion that the Veteran's osteosarcoma may have had a soft-tissue component, that part of his opinion is based on objective findings from the August 8, 1980 x-ray report referred to above.  However, other medical records dated after the August 1980 x-ray report confirm that the Veteran's cancer is osteosarcoma, and not a soft-tissue sarcoma.  Significantly, a biopsy of the tissue at the right distal fibula, taken on August 15, 1980, after the x-ray finding, confirmed a diagnosis of osteosarcoma.  A September 1980 private discharge summary reveals that the Veteran was admitted on August 20, 1980 for a radical resection of osteogenic sarcoma of the right fibula; bone graft; and ankle arthodesis.  The summary further indicates that the initial x-ray revealed a cystic lesion, and then a biopsy confirmed osteogenic sarcoma.  There is no indication that the Veteran's cancer contained any component of a soft-tissue sarcoma.  None of the medical records dated after that initial August 8, 1980 x-ray report suggested the presence of a soft-tissue sarcoma or confirmed that what appeared to be a "soft-tissue mass" on x-ray was actually representative of a soft-tissue sarcoma.  It is a well-established medical principle that objective findings from a biopsy are more accurate than an x-ray radiology report, when it comes to diagnosing a type of mass or tumor shown on x-ray.  

While Dr. M's opinion is still quite probative as to the issue of direct causation with regard to the Veteran's osteosarcoma and his in-service Agent Orange exposure, it does not appear that Dr. M was provided with the biopsy report or the September 1980 hospital records confirming that the Veteran's cancer did not contain a soft-tissue component.  Because Dr. M was not provided with the entire body of evidence showing the discovery, biopsy, diagnosis, and surgery of the osteosarcoma, that part of his opinion suggesting that the Veteran's cancer may have contained a soft-tissue element is not probative for purposes of establishing whether the Veteran's cancer could be considered a soft-tissue sarcoma, and/or whether a soft-tissue sarcoma played a role in the Veteran's death.  

Moreover, in a March 2008 opinion, Dr, G, the same doctor who performed the biopsy of the tumor in the Veteran's right distal fibula in August 1980, specifically indicated that the Veteran's biopsy results revealed an osteosarcoma of the fibula of his right ankle.  

Because findings from a biopsy are highly probative, and these findings clearly demonstrated that the Veteran's cancer was an osteosarcoma, and not a soft-tissue sarcoma, service connection for the cause of the Veteran's death is not warranted pursuant to 38 C.F.R. § § 3.307, 3.309 because osteosarcoma is not one of the enumerated diseases for which service connection may be established on a presumptive basis.  

Because service connection for the cause of the Veteran's death is not warranted on a presumptive basis, an effective date based on a liberalizing law or regulation is not applicable in this case.  

As such, the proper effective date for the grant of service connection for the cause of the Veteran's death is the date of the most recent claim, which in this case is September 21, 2007.  Prior to that date, all previously denied claims had become final; and, moreover, the cause of the Veteran's death was not linked by competent medical evidence to any disease, injury or event in service, including exposure to Agent Orange.  Similarly, a direct causal connection between the Veteran's osteosarcoma and in-service Agent Orange exposure was not factually ascertainable prior to September 21, 2007.  Although the appellant has asserted for years that such a direct causal connection existed, her opinion in this regard is not competent because as a lay person, she does not possess the requisite medical expertise required to provide the necessary nexus opinion in this case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the appellant's statements regarding the cause of the Veteran's death as being related to Agent Orange exposure falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Moreover, even though a medical professional has opined as to what the appellant has believed all along, the law is clear, and states that the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a), which in this case is September 21, 2007.

For all the foregoing reasons, the preponderance of the evidence is against the claim for an effective date prior to September 21, 2007 for the grant of service connection for the cause of the Veteran's death, and there is no doubt to be otherwise resolved.  

ORDER

An effective date prior to September 21, 2007 for the grant of service connection for the cause of the Veteran's death is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


